Exhibit 10.2

 

LOGO [g803624g19h42.jpg]

TransDigm Announces the Hiring of Kevin Stein as Chief Operating Officer

of Power Group

CLEVELAND, October 13, 2014 /PRNewswire/ — TransDigm Group Incorporated (NYSE:
TDG) today announced that it has hired Kevin Stein as Chief Operating Officer of
its Power Group. TransDigm’s Power business group makes up roughly half of the
Company’s revenues and a modestly higher portion of its EBITDA As Defined.

Mr. Stein was most recently the Executive Vice President of Precision Castparts
Corporation (NYSE: PCP) and President of its $1.5 billion revenue multi-unit
Aerospace Structural Casting and Ring Forging business segment. Prior to that,
he was President of the PCP $1.5 billion of revenue multi-unit Aerospace
Fastener business. Prior to PCP, Kevin was President of the Cooper Industries
Bussman division and General Manager of Tyco Electronics Raychem circuit
protection business.

Kevin has a Bachelor of Science in Chemistry from Hobart College (1988) and both
a Master of Science (1991) in Chemistry and a Ph.D. (1996) in Inorganic
Chemistry from Stanford University.

Kevin and his wife Kristen and two sons will be moving to Cleveland in the near
future.

W. Nicholas Howley, Chairman and Chief Executive of TransDigm Group
Incorporated, stated, “We are truly fortunate to have attracted a senior
aerospace executive of Kevin’s caliber. He has an extensive background in
managing decentralized, niche engineered businesses in a value focused culture.
With his experience across the aerospace industry, niche engineered products,
acquisition integration, and technology, we anticipate he will be a strong and
quick contributor to our value creation efforts. Kevin is a good cultural fit
with the TransDigm organization and I’m pleased to have him as part of our
senior executive team.”

About TransDigm Group

TransDigm Group, through its wholly-owned subsidiaries, is a leading global
designer, producer and supplier of highly engineered aircraft components for use
on nearly all commercial and military aircraft in service today. Major product
offerings, substantially all of which are ultimately provided to end-users in
the aerospace industry, include mechanical/electro-mechanical actuators and
controls, ignition systems and engine technology, specialized pumps and valves,
power conditioning devices, specialized AC/DC electric motors and generators,
NiCad batteries and chargers, engineered latching and locking devices, rods and
locking devices, engineered connectors and elastomers, cockpit security
components and systems, specialized cockpit displays, aircraft audio systems,
specialized lavatory components, seatbelts and safety restraints, engineered
interior surfaces, lighting and control technology and military personnel
parachutes and cargo delivery systems.

 

Contact:    Liza Sabol         Investor Relations       (216) 706-2945      
ir@transdigm.com   